Citation Nr: 0417793	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back disability.  

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel









INTRODUCTION

The veteran served on active duty from April 1987 to January 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In a February 2001 decision, the Board denied the issues on 
appeal.  The veteran appealed to the US Court of Appeals for 
Veterans Claims (Court).  In August 2001, the Court vacated 
the Board decision and remanded for additional proceedings.  
In October 2003, the Board remanded the case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
further development, to include a current VA examination.  

In a letter dated in February 2004, the veteran was informed 
that VA's Office of General Counsel had revoked the veteran's 
attorney's accreditation to represent claimants for VA 
benefits.  The veteran was given an opportunity at that time 
to appoint another representative but to date has not chosen 
to avail herself of that opportunity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In correspondence submitted by the veteran in March 2004, she 
stated that she used drugs and alcohol in an attempt to 
control her low back pain.  This issue is inextricably 
intertwined with the claim of entitlement to a rating in 
excess of 20 percent for chronic low back disability.  
Consequently, entitlement to an increased rating must be 
deferred until the RO has fully considered the issue raised.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, the Board notes that in January 2004, the 
veteran was afforded a VA medical examination regarding her 
claim for an increased rating for chronic back pain.  In the 
March 2004 correspondence from the veteran, she complained of 
"persistent pain" in her low back.  She stated that she 
used "Med tech 2000" for daily pain, and used a cane for 
mobility.  None of this was addressed in the January 2004 
examination.  The veteran should be scheduled for another VA 
medical examination to assess the current severity of her 
chronic low back disorder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should conduct any indicated 
development as deemed necessary and 
address the veteran's contentions 
regarding the use of drugs and alcohol to 
control her back pain.

3.  Then, the RO should schedule the 
veteran for a VA medical examination to 
address the current severity of her low 
back disorder.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's low back 
disorder, the examiner should perform any 
radiological studies of the spine deemed 
necessary.  The examination should 
include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  The RO should, then, readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 20 percent for 
chronic low back disability, and a 
total rating based on individual 
unemployability.  If the determination 
of these claims remain unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




